OPINION — AG — (1) IT TAKES A MAJORITY OF THOSE VOTING TO ELECT A REPRESENTATIVE OF BARGAIN FOR THE FIREFIGHTERS OR POLICEMEN. (2) A MAJORITY IS A NUMBER GREATER THAN FIFTY PERCENT (50%) (3) A TIE VOTE WOULD BE LESS THAN A MAJORITY, THEREFORE, NO REPRESENTATIVE WOULD BE ELECTED TO REPRESENT THE FIREFIGHTERS OR POLICEMEN. (DEFINITION OF TIE VOTE, LABOR) CITE: 11 Ohio St. 1977 Supp., 51-101 [11-51-101], 11 Ohio St. 1977 Supp., 51-103(E) [11-51-103], 11 Ohio St. 1977 Supp., 51-104 [11-51-104] (STEPHEN F. SHANBOUR)